Title: From James Madison to Tench Coxe, 1 March 1823
From: Madison, James
To: Coxe, Tench


        
          Dear Sir
          Montpellier Mar. 1. 1823
        
        Mr. Jefferson has just returned me your two letters & the papers accompanying them. Supposing that I had yet to acknowledge them he annexes a line requesting me to do it for him also: observing that it would hurt him much to leave unnoticed an old friend, and that the difficulty of using his pen with his crippled hand, had compelled him to abandon writing, but from the most urgent necessities. I find he thinks it best to abstain strictly from the Presidential Question, not expressing even a sentiment on the subject of the Candidates. Having thus made the communication desired, I have only to repeat assurances of my continued esteem & friendly wishes
        
          James Madison
        
      